FYBEL, J., Dissenting.
I respectfully dissent.
The First Amendment to the United States Constitution guarantees a cherished freedom-the right to speak openly and freely. (U.S. Const., 1st Amend. [“Congress shall make no law . . . abridging the freedom of speech . . .”].) Within the past few years, the United States Supreme Court has broadly protected speech in a public forum in the analysis of permissible speech by candidates for judicial office (Republican Party of Minn. v. White (2002) 536 U.S. 765 [153 L.Ed.2d 694, 122 S.Ct. 2528]), and of corporations in elections (Citizens United v. Federal Election Comm’n (2010) 558 U.S. _ [175 L.Ed.2d 753, 130 S.Ct. 876]). The anti-SLAPP (strategic lawsuit against public participation) statute provides that it should be construed broadly to protect against “lawsuits brought primarily to chill the valid exercise of the *1273constitutional rights of freedom of speech and petition for the redress of grievances.” (Code Civ. Proc., § 425.16, subd. (a).)
Defendants’ anti-SLAPP motion should have been granted because none of defendants’ statements contains actionable defamation. The statements describe Overhill Farms, Inc.’s (Overhill), firing of a large number of Hispanic and female employees as “racist” and “discriminatory” in the context of vigorous public protests. Overhill failed to produce evidence showing defendants declared or implied a provably false assertion of fact within the meaning of the First Amendment and defamation law jurisprudence (see Milkovich v. Lorain Journal Co. (1990) 497 U.S. 1, 19 [111 L.Ed.2d 1, 110 S.Ct. 2695]); thus, Overhill’s defamation claim fails as a matter of law. The majority opinion is an unprecedented and unwarranted extension of defamation law and is contrary to the First Amendment.
By this lawsuit, Overhill seeks to curb and chill employee protests. As acknowledged by the majority opinion, Overhill has “made clear that injunctive relief to prohibit future misconduct was its primary goal.” (Maj. opn., ante, at p. 1252.) (See Nebraska Press Assn. v. Stuart (1976) 427 U.S. 539, 559 [49 L.Ed.2d 683, 96 S.Ct. 2791] [“If it can be said that a threat of criminal or civil sanctions after publication ‘chills’ speech, prior restraint ‘freezes’ it at least for the time.”].) To illustrate this point, would it be actionable if the Los Angeles Times, the Orange County Register, Fox News, or MSNBC complained that actions by anyone were “racist” or “discriminatory”? Of course not. Employees complaining about their employer enjoy the same protection.
Considering defendants’ speech under the totality of the circumstances in this case, their speech too is constitutionally protected from a civil suit. In my view, Overhill is perfectly capable of ably presenting its side of the story in the public forum and has done so. Justice Brandéis’s statement in Whitney v. California (1927) 274 U.S. 357, 377 [71 L.Ed. 1095, 47 S.Ct. 641] (conc. opn. of Brandeis, J.) is apt: “If there be time to expose through discussion the falsehood and fallacies, to avert the evil by the processes of education, the remedy to be applied is more speech, not enforced silence.” Defendants’ assertions might not be persuasive, but they are not actionable.
I.
Legal Principles That Govern This Case Have Been Misapplied in the Majority Opinion.
I begin my analysis by reviewing the legal points where the majority and I agree. I agree that in order to survive defendants’ anti-SLAPP motion, *1274Overhill had the burden of producing evidence to show defendants’ statements included a provably false assertion of fact under the totality of the circumstances pursuant .to the United States Supreme Court’s decision in Milkovich v. Lorain Journal Co., supra, 497 U.S. at page 19. (See Franklin v. Dynamic Details, Inc. (2004) 116 Cal.App.4th 375, 385 [10 Cal.Rptr.3d 429] (Franklin).) (Maj. opn., ante, at p. 1252.) I also agree with the majority opinion’s conclusion that the term “racist” is “a word that lacks precise meaning, so its application to a particular situation or individual is problematic.” (Maj. opn., ante, at p. 1262.) Indeed, Overhill itself states in its respondent’s brief, “Overhill has never contended that the use of the word ‘racist’ as a stand-alone epithet is actionable.”
As discussed in detail post, I part company with the majority opinion in two fundamental respects. First, my colleagues in the majority have incorrectly made this court the first state or federal appellate court in America, ever, to hold that the epithet “racist” constitutes a provably false assertion of fact as the basis of a claim of defamation. The majority attempts to argue that it is only so holding because the term “racist” was used in combination with other words. But those other words are not actionable and the majority does not and cannot argue otherwise. Whether the word “racist” is used as a noun or an adjective in combination with other words does not matter.
Second, in my view, the majority misapplies the United States Supreme Court opinions in Milkovich v. Lorain Journal Co., supra, 497 U.S. at page 19 and Linn v. Plant Guard Workers (1966) 383 U.S. 53, 58 [15 L.Ed.2d 582, 86 S.Ct. 657]. Defendants’ communications in their dispute with their employer simply did not contain a provably false fact and the reasons for their allegations were disclosed. (Franklin, supra, 116 Cal.App.4th at p. 387.) The majority opinion’s parsing of the one word “discrepancies” in reaching its conclusion is not consistent with United States Supreme Court jurisprudence in defamation cases. I agree the employees’ claims might not be persuasive, but that does not make them defamatory.
H.
Overhill Failed to Produce Evidence Showing Defendants Made Any Provably False Assertion of Fact.
Overhill argues it produced prima facie evidence of defamation showing defendants made the following statements: (1) Overhill is a racist employer; (2) “Overhill targeted women, Hispanics and older workers for termination”; (3) “Overhill targeted long-term employees and replaced them with part-timers with no benefits”; (4) “Workers were fired for a social security number ‘discrepancy’ which is ‘not a cause for termination’ ”; and (5) “Overhill *1275replaced the employees in violation of a union contract.” The majority opinion concludes defendants’ statements asserting that Overhill was racist and discriminated against Hispanics and women in its handling of the invalid Social Security numbers and defendants’ characterization of the problem with the Social Security numbers as a discrepancy showed they asserted a provably false statement of fact. The majority opinion does not conclude any of the other statements were defamatory so I do not analyze those statements as none of them contains a provably false statement of fact either.
A.

Defendants’ Statements Regarding the Termination of Employment of Hispanic and Female Employees Did Not Include a Provably False Assertion of Fact.

It is undisputed that Overhill terminated the employment of a large number of employees who were Hispanics and women. Overhill contends defendants defamed it by characterizing Overkill’s conduct as racist and discriminatory.
As the majority opinion acknowledges, the simple use of the terms “racist” and “discriminatory” does not constitute actionable defamation because such terms lack precise definition and are hard to prove. (See, e.g., Stevens v. Tillman (7th Cir. 1988) 855 F.2d 394, 402 [neither general statements charging a person with being racist, unfair, unjust, nor references to general discriminatory treatment, without more, constitute provably false assertions of fact]; Beverly Hills Foodland, Inc. v. United Food & Commercial Workers Union, Local 655 (8th Cir. 1994) 39 F.3d 191, 196 [use of terms like “unfair” and “fascist,” the court stated, “ ‘is not to falsify facts’ ”].)
Here, defendants did not merely utter the terms “racist” and “discriminatory” in a vacuum. The press release states that Overhill engaged in racist firings, and references the disparate impact the firings had on “immigrant women.” The leaflets state the discrepancies in Social Security numbers were used as a pretext to eliminate certain workers, and refer to Overkill’s conduct as “racist and discriminatory abuse against Latina women immigrants.”
In applying the totality of the circumstances test (Franklin, supra, 116 Cal.App.4th at pp. 385-386), we consider not only the language used, but also its context. Here, without exception, defendants’ statements were made in the context of indisputably heated protests and demonstrations concerning Overkill's decision to terminate the employment of a large number of employees who were identified on the IRS list and failed to provide valid Social Security or tax identification numbers.
*1276In Linn v. Plant Guard Workers, supra, 383 U.S. at page 58, the United States Supreme Court observed: “Labor disputes are ordinarily heated affairs; the language that is commonplace there might well be deemed actionable per se in some state jurisdictions. Indeed, representation campaigns are frequently characterized by bitter and extreme charges, countercharges, unfounded rumors, vituperations, personal accusations, misrepresentations and distortions. Both labor and management often speak bluntly and recklessly, embellishing their respective positions with imprecatory language.” The Supreme Court in Linn “ ‘acknowledge^] that the enactment of § 8(c) [of the NLRA [(National Labor Relations Act)]] manifests a congressional intent to encourage free debate on issues dividing labor and management’ [citation] and that the National Labor Relations Board leaves ‘ “to opposing parties the task of correcting inaccurate and untruthful statements.” ’ ” (Sutter Health v. UNITE HERE (2010) 186 Cal.App.4th 1193, 1206 [113 Cal.Rptr.3d 132], italics added.)1
Although the demonstrations and protests in the instant case did not involve a union and thus might not constitute a “labor dispute” in the traditional use of the phrase, the context is similar.2 The audience to which the press release was addressed and to whom the leaflets were distributed outside Overfull’s plants and a Panda Express restaurant would reasonably understand from the context that the use of the term “racist” as attributed to Overhill and its conduct constituted rhetorical hyperbole. This hyperbole reflected the demonstrators’ contempt, frustration, and desperation in connection with their employment situation. (Franklin, supra, 116 Cal.App.4th at p. 389 [the “ ‘contextual analysis demands that the courts look at the nature and full content of the communication and to the knowledge and understanding of the audience to whom the publication was directed’ ”].)
But even if the audience of such publications might not construe such statements as rhetorical hyperbole, a closer examination of the language of the press release and the leaflets reveals the absence of any charge that Overhill made its decision to terminate certain employees’ employment *1277because they were Hispanic or female. The press release and the leaflets expressly state that the impetus for the termination of employment decision was the problem of certain employees having discrepancies with their Social Security numbers, thus advising the reader that Overfull’s decision did not come out of thin air. A careful reading of these publications shows the authors attribute Overhill with having made a racist decision because its decision to terminate the employment of employees with unresolved invalid Social Security numbers turned out to affect a large number of “Latina women immigrants.”
In addition, as acknowledged in the majority opinion, “ ‘[a] statement of opinion based on fully disclosed facts can be punished only if the stated facts are themselves false and demeaning.’ [Citation.] The rationale for this rule is that ‘[w]hen the facts underlying a statement of opinion are disclosed, readers will understand they are getting the author’s interpretation of the facts presented; they are therefore unlikely to construe the statement as insinuating the existence of additional, undisclosed facts.’ ” (Franklin, supra, 116 Cal.App.4th at p. 387.) Here, the press release and the leaflets disclosed the facts underlying their use of the word “racist” and reference to the termination of employment of Latina females.
Overhill does not dispute that its decision to terminate the employment of those employees who had unresolved invalid Social Security or tax identification numbers affected a large number of Hispanics and women. Overhill does not dispute that the Social Security Administration has stated that a discrepancy with a Social Security number, in and of itself, is not a terminable offense. Contrary to Overfull’s characterizations of defendants’ statements in the majority opinion and the respondent’s brief, none of the protest documents (the press release, signs, leaflets, flyers, and handbills) relied upon by Overhill states that it targeted Hispanics or Latinos in making its decision to terminate employment.
B.

Defendants’ Statements That Overhill Terminated Employment Because of “Discrepancies” in Social Security Numbers Is Not a False Statement.

The majority opinion reasons Overhill was defamed by the press release’s and the leaflets’ statements that the employees’ employment was terminated due to “discrepancies” in the Social Security numbers because the evidence shows they had invalid Social Security numbers that they failed to correct. But having an invalid Social Security number can be fairly characterized as having a discrepancy in the Social Security number. Even if the word *1278“discrepancy” can be parsed so thin to perhaps mean something else, the First Amendment and defamation law do not support resting liability on so weak a basis. To the extent Overhill contends the audience of such statements might not understand the careful consideration Overhill gave to the employment termination decisions by defendants’ reference to Social Security number discrepancies, Justice Brandeis’s statement in Whitney v. California, supra, 274 U.S. at page 377 (conc. opn. of Brandeis, J.) is again apt: “If there be time to expose through discussion the falsehood and fallacies, to avert the evil by the processes of education, the remedy to be applied is more speech, not enforced silence.” Overhill was free to issue its own press release or distribute its own leaflets to communicate more details surrounding the discrepancies in the Social Security numbers.
As discussed ante, Overhill does not dispute that a discrepancy in a Social Security number might be insufficient “cause” for employment termination without more. The reference to the Social Security Administration’s statement that such discrepancies do not constitute such cause does not mean that Overhill was outside of its rights in making the employment termination decisions in this case. As discussed ante, there is no evidence defendants made any statement Overhill violated the collective bargaining agreement with the union in implementing the employment termination decisions. Overhill has therefore failed to establish a provably false statement of fact in this regard as well.
III.
The Trial Court Should Have Granted the Anti-SLAPP Motion.
Because Overhill failed to make a prima facie showing defendants made a provably false assertion of fact, Overhill failed to show a probability of prevailing on its defamation claim. I do not condone the tone or content of the publications at issue in this case. The issue in this case is whether Overhill produced evidence defendants made a provably false assertion of fact and, for the reasons discussed ante, I disagree with the majority and conclude Overhill did not.
The merit of Overhill’s claims for intentional interference with prospective economic advantage, intentional interference with contractual relations, and extortion rise or fall on the merit of its defamation claim because all of these *1279claims were based on wrongful conduct in the form of defendants’ making allegedly defamatory statements. I therefore do not need to address those claims separately as they should fall with the claim of defamation.
For all these reasons, the trial court should have granted the motion to strike in its entirety and the order should be reversed.
Appellants’ petition for review by the Supreme Court was denied March 2, 2011, SI89293. Werdegar, J., was of the opinion that the petition should be granted.

 The Linn court, however, also noted that although “ ‘tolerat[ing] intemperate, abusive and inaccurate statements made by [a] union during attempts to organize employees,’ the National Labor Relations Board ‘does not interpret the Act as giving either party license to injure the other intentionally by circulating defamatory or insulting material known to be false.’ ” (Sutter Health v. UNITE HERE, supra, 186 Cal.App.4th at p. 1206.)


 The National Labor Relations Act defines the term “labor dispute” as “any controversy concerning terms, tenure or conditions of employment, or concerning the association or representation of persons in negotiating, fixing, maintaining, changing, or seeking to arrange terms or conditions of employment, regardless of whether the disputants stand in the proximate relation of employer and employee.” (29 U.S.C. § 152(9).) In Sutter Health v. UNITE HERE, supra, 186 Cal.App.4th at page 1207, the appellate court stated, “ ‘ “[w]here the union acts for some arguably job-related reason, and not out of pure social or political concerns, a Tabor dispute’ exists.” ’ ”